EXHIBIT 10.1

PRO-PHARMACEUTICALS, INC.

DRAFT AMENDED AND RESTATED EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, as amended and restated this 20th day of December 2007,
between Pro-Pharmaceuticals, Inc., a Nevada Corporation having an address of 7
Wells Avenue, Newton, Massachusetts 02459 (the “Company”), and, Anthony D.
Squeglia, an individual residing at 20 Spyglass Point Circle, Bedford, New
Hampshire 03110, (the “Employee”).

WHEREAS, the Company promoted the Employee to Chief Financial Officer on the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the parties agree as follows:

1. Employment.

The Company shall employ the Employee, and Employee agrees to be so employed,
with the title of Chief Financial Officer, effective October 1, 2007 and report
to the President of the Company. The Employee agrees that, to the best of the
Employee’s ability and experience, Employee will at all times conscientiously
perform all of the duties and obligations assigned to the Employee under this
Agreement.

2. Salary; Reimbursement of Expenses.

(a) Salary. The Employee’s salary for the period commencing on the date hereof
will be $180,000 per year (the “Base Salary”), less required withholdings,
payable on the Company’s regular payroll dates. The Employee’s salary shall be
reviewed at least annually and is subject to adjustment in connection therewith.
Such salary as in effect from time to time is herein referred to as the “Base
Salary”. The Employee also was granted 20,000 stock options on December 12, 2007
with an exercise price of $0.62 with one-third fully vested immediately. The
remaining two-thirds vest equally on December 12, 2008 and December 12, 2009.

(b) Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable and appropriate or necessary out-of-pocket expenses incurred in
connection with the Employee’s carrying out the Employee’s duties under this
Agreement, in conformity with such procedures as the Company may establish from
time to time.



--------------------------------------------------------------------------------

3. Benefits. The Employee will be entitled to insurance, vacation and other
benefits commensurate with the Employee’s position in accordance with the
Company’s standard employee benefits policies as in effect from time to time.

To the extent the Company obtains insurance with respect to (i) directors’ and
officers’ liability, (ii) errors and omissions and (iii) general liability
insurance, the Employee shall be covered by such insurance to the same extent as
other senior executives and directors of the Company.

4. Conflicting Employment. The Employee agrees that, during the term of the
Employee’s employment with the Company, Employee will not engage in any other
employment, occupation, consulting or other business activity related to the
business in which the Company is now involved or becomes involved during such
Term, nor will the Employee engage in any other activities that conflict with
the Employee’s obligations to Company.

5. Compliance with Company Policy. During this agreement, the Employee shall
observe all Company rules and policies, including such policies as are contained
in the Company policy and procedures manual as from time to time amended.

6. Termination of Employment.

(a) For Cause. The Company shall have the right, upon written notice thereof to
the Employee, to terminate the Employee’s employment hereunder if

(i) the Employee

(A) fails or refuses in any material respect to perform any duties consistent
with the terms hereof communicated to the Employee in writing by either the CEO
and/or the President.

(B) is grossly negligent in the performance of the Employee’s duties hereunder,

(C) is convicted of a felony or other violation which in the reasonable judgment
of the CEO or President could materially impair the Company from substantially
meeting its business objectives, or

(D) is found to have committed any act of fraud, misappropriation of funds or
embezzlement with respect to the Company; and

(ii) except as to the matters referred to in clauses (C) or (D), within thirty
(30) days (the “Cure Period”) after delivery of



--------------------------------------------------------------------------------

written notice from the CEO, President or the Board of Directors of the Company
(the “Board”), stating with specificity the nature of the reason for an
anticipated for-cause termination, if the Employee fails to cure, or if the
matter is not curable within the Cure Period the Employee fails, in the judgment
of the CEO or President, within the Cure Period to undertake diligently to cure
such, failure, refusal or negligence. In the event of termination pursuant to
this Section 6(a), the Employee shall be entitled to the payments and benefits
set forth in Sections 2 and 3 hereof through the end of the Cure Period.

(b) Without Cause. In the event the employment of the Employee is terminated by
the CEO or President for any reason other than as stated in Section 6(a), any
such termination deemed for the purposes hereof to be “without cause.”

In that event,

(i) if termination occurs prior to or within six (6) months of hire (November
30, 2003), the Employee shall be paid Base Salary for one month, after the
effective date of such termination,

(ii) if the termination occurs after six (6) months of hire (October 31, 2003),
the Employee shall be paid Base Salary for two (2) months, plus one (1) month of
service for each year, not to exceed six (6) months;

(iii) the Employee shall be reimbursed for all expenses pursuant to Section 2
incurred through such effective date,

(iv) the Employee shall continue to have during such post-employment period two
(2) months of benefits, to the extent permitted by law, to which he was entitled
pursuant to Section 3 hereof while he was employed by the Company,

(c) Survival of Obligations. The obligations of the Corporation and the Employee
set forth in Section 2(c) (reimbursement of expenses), in this Section 6,
Section 7 (confidentiality), Section 8 (assignment of inventions), Section 10
(non-solicitation), Section 11 (non-competition) and Section 12 (publications)
will survive the termination of Employee’s employment hereunder, regardless of
cause.

7. Confidential Information.

(a) Company Information. The Employee agrees at all times during the term of the
Employee’s employment or other involvement with the Company and thereafter to
hold in strictest confidence, and not to use, except for the



--------------------------------------------------------------------------------

benefit of the Company, or to disclose to, or permit the use by, any person,
firm or corporation without written authorization of its Board of Directors, any
Confidential Information of the Company. The Employee understands that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how or other business information disclosed to the
Employee by the Company, either directly or indirectly in writing, orally or by
drawings or inspection of parts or equipment, including, but not limited to:

(i) medical and drug research and testing results and information, research and
development techniques, processes, methods, formulas, trade secrets, patents,
patent applications, computer programs, software, electronic codes, mask works,
inventions, machines, innovations, ideas, designs, creations, writings, books
and other works of authorship, discoveries, improvements, data, formats,
projects and research projects;

(ii) information about costs, profits, markets, sales, contracts and lists of
customers, and distributors, business, marketing, and strategic plans;
forecasts, unpublished financial information, budgets, projections, and customer
identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Employee, whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

(iii) employee personnel files and compensation information.

The Employee further understands that Confidential Information does not include
any of the foregoing items which (A) has become publicly known or made generally
available to the public through no wrongful act of the Employee, (B) has been
disclosed to the Employee by a third party having no duty to keep Company
matters confidential, (C) has been developed by the Employee independently of
employment by the Company, (D) has been disclosed by the Company to a third
party without restrictions on disclosure, or (E) has been disclosed with the
Company’s written consent. The Employee further agrees that all Confidential
Information shall at all times remain the property of the Company.

(b) Third Party and Former Employer Information. The Employee agrees that the
Employee will not improperly use or disclose any proprietary information or
trade secrets of any former employer or other person or entity with which the
Employee has an agreement or duty to keep in confidence information acquired by
the Employee and that the Employee will not bring onto



--------------------------------------------------------------------------------

the premises of the Company any unpublished document or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.

(c) Future Third Party Information. The Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out the
Employee’s work for the Company consistent with the Company’s agreement with
such third party.

(d) Prior Actions and Knowledge. The Employee represents and warrants that from
the time of the Employee’s first contact with the Company, the Employee has held
in strict confidence all Confidential Information and has not disclosed any
Confidential Information, directly or indirectly, to anyone outside the Company,
or used, copied, published, or summarized any Confidential Information, except
to the extent otherwise permitted in this Agreement.

(e) Third Parties. The Employee will not disclose to the Company or use on its
behalf any confidential information belonging to others, and the Employee will
not bring onto the premises of the Company any confidential information
belonging to any such party unless consented to in writing by such party.

8. Inventions.

(a) Inventions Retained and Licensed. Attached hereto, as Exhibit A, is a list
describing all ideas, processes, trademarks, service marks, inventions, designs,
technologies, computer hardware or software, original works of authorship,
formulas, discoveries, patents, copyrights, copyrightable works, products,
marketing and business ideas, and all improvements, know-how, data, rights, and
claims related to the foregoing, whether or not patentable, registrable or
copyrightable, which were conceived, developed or created by the Employee prior
to Employee’s employment or first contact with the Company (collectively
referred to as “Prior Inventions”), (A) which belong to the Employee, (B) which
relate to the Company’s current or contemplated business, products or research
and development, and (C) which are not assigned to the Company hereunder. If
there is no Exhibit A or no items thereon, the Employee represents that there
are no such Prior Inventions. If in the course of Employee’s employment with the
Company, the Employee incorporates or embodies into a Company product, service
or process a Prior Invention owned by the Employee or in which the Employee has
an interest, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license to make,



--------------------------------------------------------------------------------

have made, modify, use and sell such Prior Invention as part of or in connection
with such product, service or process.

(b) Assignment of Intellectual Property Items. The Employee agrees that Employee
will promptly make full written disclosure to the Company and will hold in trust
for the sole right and benefit of the Company, and the Employee hereby assigns
to the Company, or its designee, all of the Employee’s right, title and interest
in and to any and all ideas, processes, trademarks, service marks, inventions,
designs, technologies, computer hardware or software, original works of
authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing, whether or not patentable,
registrable or copyrightable, which the Employee may , on or after the Effective
Date, solely or jointly with others conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the period
of time the Employee is in the employ of the Company (collectively referred to
as “Intellectual Property Items”); and the Employee further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company’s anticipated business as of the end
of the Employee’s employment and which are conceived, developed, or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, the Employee further acknowledges that all original
works of authorship which are made by the Employee (solely or jointly with
others) within the scope of the Employee’s employment and which are protectable
by copyright are works made for hire as that term is defined in the United
States Copyright Act.

(c) Maintenance of Records. The Employee agrees to keep and maintain adequate
and current written records of all Intellectual Property Items made by the
Employee (solely or jointly with others) during the term of the Employee’s
employment with the Company. The records will be in the form of notes, ketches,
drawings, and any other format that may be specified by the Company. The records
will be available to, and remain the sole property of, the Company at all times.

(d) Patent and Copyright Registrations. The Employee agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work



--------------------------------------------------------------------------------

rights or other intellectual property rights relating thereto.

(e) No Use of Name. The Employee shall not at any time use the Company’s name or
any of the Company trademark(s) or trade name(s) in any advertising or publicity
without the prior written consent of the Company.

9. Return of Company Property. The Employee agrees that, at any time upon
request of the Company, and in any event at the time of leaving the employ of
the Company, Employee will deliver to the Company (and will not keep in the
Employee’s possession or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any of the aforementioned items, containing
Confidential Information or otherwise belonging to the Company, its successors
or assigns, whether prepared by the Employee or supplied to the Employee by the
Company.

10. Non-Solicitation. The Employee agrees that Employee shall not during the
Employee’s employment or other involvement with the Company and for a period of
twelve (12) months immediately following the termination of the Employee’s
employment with the Company for any reason, whether with or without cause,
(i) either directly or indirectly solicit or take away, or attempt to solicit or
take away employees of the Company, either for the Employee’s own business or
for any other person or entity, or (ii) either directly or indirectly recruit,
solicit or otherwise induce or influence any proprietor, partner, stockholder,
lender, director, officer, employee, sales agent, joint venturer, investor,
lessor, supplier, customer, agent, representative or any other person which has
a business relationship with the Company to discontinue, reduce or modify such
employment, agency or business relationship with the Company.

11. Covenants Against Competition.

(a) Definitions. For the purposes of this Section:

(i) “Competing Product” means any product, process, or service of any person or
organization other than the Company, in existence or under development (A) which
is identical to, substantially the same as, or an adequate substitute for any
product, process, or service of the Company, in existence or under development,
based on any patent or patent application (provisional or otherwise) naming
Employee as inventor thereunder and which Employee has assigned or licensed to
the Company, or other intellectual property of the Company about which the
Employee acquires Confidential Information, and (B) which is (or could
reasonably be anticipated to be) marketed or distributed in such a manner and in
such a geographic area as to actually compete with such product, process or
service of the Company.



--------------------------------------------------------------------------------

(ii) “Competing Organization” means any person or organization, including the
Employee, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing, or providing of a
Competing Product.

(b) Non-Competition. As a material inducement to the Company to employ or
continue the employment of the Employee, and in order to protect the Company’s
Confidential Information and good will, the Employee agrees to the following
stipulations:

(i) For a period of twelve (12) months after termination of the Employee’s
employment with the Company or its affiliates for any reason, whether with or
without cause, the Employee will not directly or indirectly solicit or divert or
accept business relating in any manner to Competing Products or to products,
processes or services of the Company, from any of the customers or accounts of
the Company with which the Employee had any contact as a result of the
Employee’s employment.

(ii) For a period of six (6) months after termination of the Employee’s
employment with the Company for any reason, whether with or without cause, the
Employee will not (A) render services directly or indirectly, as an employee,
consultant or otherwise, to any Competing Organization in connection with
research on or the acquisition, development, production, distribution, marketing
or providing of any Competing Product, or (B) own any interest in any Competing
Organization.

(c) Modification of Restrictions. The Employee agrees that the restrictions set
forth in this Section are fair and reasonable and are reasonably required for
the protection of the interests of the Company. However, should an arbitrator or
court nonetheless determine at a later date that such restrictions are
unreasonable in light of the circumstances as they then exist, then the Employee
agrees that this Section shall be construed in such a manner as to impose on the
Employee such restrictions as may then be reasonable and sufficient to assure
Company of the intended benefits of this Section.

12. Publications. The Employee agrees that Employee will in advance of
publication provide the Company with copies of all writings and materials which
Employee proposes to publish during the term of the Employee’s employment and
for two years thereafter. The Employee also agrees that Employee will, at the
Company’s request, cause to be deleted from such writings and materials any
information disclosing Confidential Information. The Company’s good faith
judgment in these matters will be final. At the Company’s sole discretion, the
Employee will also, at the Company’s request, cause to be deleted any reference



--------------------------------------------------------------------------------

whatsoever to the Company from such writings and materials.

13. Equitable Remedies. The Employee agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Sections 7, 8, 9, 10 and 11 herein. Accordingly, at the
sole discretion of the Company, the Employee agrees that if Employee breaches
any of such Sections, the Company will have, in addition to any other right or
remedy available, the right to obtain an injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement and, if it prevails in such
a proceeding, the right to recover from the Employee the costs and expenses
thereof, including reasonable attorneys’ fees.

14. Representations and Warranties of Employee. The Employee represents and
warrants as follows: (i) that the Employee has no obligations, legal or
otherwise, inconsistent with the terms of this Agreement or with the Employee’s
undertaking a relationship with the Company; and (ii) that Employee has not
entered into, nor will Employee enter into, any agreement (whether oral or
written) in conflict with this Agreement.

15. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter. It may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought.

(b) No Waiver. The failure of either party to insist on strict compliance with
the terms of this agreement in any instance or instances will not be deemed a
waiver of any such term of this Agreement or of that party’s right to require
strict compliance with the terms of this Agreement in any other instance.

(c) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Employee, the Employee’s heirs, executors and estate. The Employee may not
assign the Employee’s obligations under this Agreement. The Company may not
assign its obligations under this Agreement, except with the prior written
consent of the Employee.

(d) Notices. Any notices or other communications provided for hereunder may be
made by fax, email, first class mail or express courier services provided that
the same are addressed to the party required to be notified at its address first
written above, or such other address as may hereafter be established for
notices, and any notices or other communications sent by first class mail shall
be considered to have been made when posted. The parties fax numbers are



--------------------------------------------------------------------------------

as follows: Company - (617) 928-3450; Employee - (603) 626 – 6661.

(e) Severability. If any term or condition of this Agreement shall be invalid or
unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected thereby, and each and every term and
condition of this Agreement shall be valid and enforceable to the fullest extent
and in the broadest application permitted by law.

(f) Captions; Gender Captions of sections herein are for convenience only and
are not intended to cover all matters therein. Any pronoun or other
gender-linked term shall in each case refer, as applicable, to the masculine,
feminine or neuter. Any defined term shall include it singular or plural form or
other part of speech.

(g) Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of The Commonwealth of Massachusetts without giving effect to its
principles on conflict of laws.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

PRO-PHARMACEUTICALS, INC. By:   /s/ Theodore Zucconi   Name: Theodore Zucconi  
Title: President

 

By:   /s/ Anthony Squeglia   Name: Anthony Squeglia   Title: Chief Financial
Officer



--------------------------------------------------------------------------------

Exhibit A

List of Prior Inventions

and Original Works of Authorship

 

Title

   Date    Identifying
Number or
Brief Description       Not Applicable

 

Name of Employee:   /s/ Anthony D. Squeglia   Anthony D. Squeglia